NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JOHN NOONAN,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-3643
                                             )
STETSON UNIVERSITY, INC.,                    )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Roy D. Wasson, Erin Pogue Newell, and
Annabel C. Majewski of Wasson &
Associates, Chartered, Miami; and Nicholas
Matassini and Joseph Alvarez of The
Matassini Law Firm, P.A., Tampa, for
Appellant.

Chris W. Altenbernd of Banker Lopez
Gassler, P.A., Tampa; and Nicholas A.
Brown of Carlton Fields Jordan Burt, P.A.,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., Concur.